Citation Nr: 1505236	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence have been received with respect to a claim of service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to service connection for hyperlipidemia, to include as secondary to herbicide exposure, diabetes mellitus, and/or prostate cancer.

5.  Entitlement to service connection for leukocytosis, to include as secondary to herbicide exposure, diabetes mellitus, and/or prostate cancer.

6.  Entitlement to service connection for hemorrhoids, to include as secondary to herbicide exposure, diabetes mellitus, and/or prostate cancer.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and/or bilateral lower extremities, to include as secondary to herbicide exposure and/or diabetes mellitus.

8.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

9.  Entitlement to an evaluation in excess of 20 percent for residuals of prostate cancer.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to September 1971; the Veteran is shown to have service in the Republic of Vietnam from October 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The Board has recharacterized the PTSD claim as a generalized psychiatric disorder claim in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The issue of service connection for hypertension is considered reopened, and that reopened claim, as well the claims of service connection for PTSD, OSA, and hemorrhoids, and the increased evaluation claims, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for a hypertension has been received since a final March 2009 rating decision denied service connection for that claim.

2.  The notations of hyperlipidemia constitute laboratory findings and do not represent a disease or disability for which VA benefits can be granted.

3.  The notations of leukocytosis constitute laboratory findings and do not represent a disease or disability for which VA benefits can be granted.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Hyperlipidemia is not a disease or disability for which service-connected compensation benefits may be granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(2014); 61 Fed. Reg. 20.440, 20,445 (May 7, 1996).

3.  Leukocytosis is not a disease or disability for which service-connected compensation benefits may be granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(2014); 61 Fed. Reg. 20.440, 20,445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the claim to reopen service connection for hypertension, as the instant decision reopens that claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

With respect to the claims of service connection for hyperlipidemia and leukocytosis, the Veteran was sent letters in May 2012 and November 2012 that provided information as to what evidence was required to substantiate the claims of service connection for hyperlipidemia and leukocytosis and of the division of responsibilities between VA and a claimant in developing an appeal.  Those letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to those issues herein decided.

Regarding the PSTD claim, appropriate notice was sent in May 2011 and August 2011.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

New and Material Evidence to Reopen Hypertension

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Historically, the Veteran submitted a claim for hypertension that was denied in a March 2009 rating decision; he was informed of that denial in a March 2009 notification letter.  He did not submit any notice of disagreement with that decision within one year of that notification letter, nor was any documentation received within one year of that decision shown to be new and material evidence-namely no evidence received within one year of that decision related to whether the Veteran's hypertension was related to military service or a service-connected disability-the basis for the March 2009 denial.

As no new and material evidence was received within the appeal period following the March 2009 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, the Veteran did not submit a timely notice of disagreement within the appeal period following the issuance of the March 2009 notification letter.  Therefore, the March 2009 rating decision is considered final, and new and material evidence is required to reopen the claim of service connection for a right knee disorder, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since that decision, the Veteran has specifically averred that his hypertension is related to his herbicide exposure in service, his diabetes mellitus, and/or his prostate cancer residuals.  These contentions were not addressed at the time of the March 2009 denial and they provide insight into a potential relationship between the current diagnosis and the Veteran's active service.  Therefore, the Board finds that new and material evidence which has a reasonable possibility of substantiating the claim has been received.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


Service Connection for Hyperlipidemia and Leukocytosis

The Veteran has averred that he should be service connected for hyperlipidemia and leukocytosis.  

Hyperlipidemia is defined as a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on.  Dorland's Illustrated Medical Dictionary, 903 (30th ed. 2003).  Leukocytosis is defined as a transient increase in the number of leukocytes in the blood; seen normally with strenuous exercise and pathologically accompanying hemorrhage, fever, infection, or inflammation  Id. at 1043.

Findings of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that findings of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results, and are not, in and of themselves, considered disabilities).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims (Court) noted that Congress had specifically limited entitlement for service-connected disease or injury to cases where such had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent medical evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997). 

Here, although the record shows that the Veteran has been found to have hyperlipidemia and leukocytosis, absent proof of a current disability, not just mere laboratory findings, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the Veteran need only have the claimed disability at the time he files his claim, even if it subsequently resolves before VA adjudicates or decides his claim).

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claims of service connection for hyperlipidemia and leukocytosis and they must be denied.  There is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service connection for PTSD

The Veteran was afforded a VA psychiatric examination in September 2011.  The examiner determined that there was no valid diagnosis of PTSD.  Moreover, the examiner found that the Veteran did not have any mental health disorder conforming to DSM-IV.  No other objective evidence of record demonstrates a psychiatric disorder.  Accordingly, current disability has not been shown and thus the service connection claim must fail.  Brammer, 3 Vet. App. 223 (1992).


ORDER

New and material evidence having been received, claim of service connection for hypertension is reopened, and to that extent only is the appeal granted.

Service connection for hyperlipidemia is denied.

Service connection for leukocytosis is denied.

Service connection for a psychiatric disorder, to include PTSD, is denied.




REMAND

Initially, with regard to the reopened hypertension claim, as noted above, a VA examination is necessary and therefore, that claim is remanded at this time.  See 38 U.S.C.A. § 5103A(d); McLendon, supra; Shade, supra.

Turning to the Veteran's OSA claim, the Veteran has been diagnosed with OSA; no VA examination of that claim has ever been afforded to him.  He has alleged that it began in or is the result of military service, and he is presumed to have been exposed to herbicides as a result of his military service.  Accordingly, the Board finds that the low threshold for obtaining a VA examination has been met at this time and a remand of his OSA claim is necessary.  See 38 U.S.C.A. § 5103A(d); McLendon , supra.

With respect to the Veteran's psychiatric disorder, he underwent a PTSD VA examination in September 2012, at which time no diagnosis was rendered.  However, that examiner does not appear to consider any other possible psychiatric diagnosis and therefore, the Board finds that a remand is necessary in order to obtain a new VA examination which adequately addresses the Veteran's claimed psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Likewise, with respect to the hemorrhoids claim, the Veteran underwent a VA examination of that claimed disorder in November 2012; the examiner did not render a direct service connection opinion nor did he address the aggravation component of a secondary service connection opinion, particularly with respect to the Veteran's service-connected prostate cancer residuals, as alleged.  That claim is therefore also remanded in order for a new VA examination to be obtained.  See Id.

With respect to the Veteran's increased evaluation claims, the Veteran's last VA examinations of his prostate cancer residuals and diabetes mellitus were conducted in September 2012, nearly 3 years ago.  In light of the Veteran's statements in his January 2013 substantive appeal, VA Form 9, that his service-connected disabilities have "become progressively worse," and the length of time since the Veteran's last examination of those disabilities, the Board finds that a remand is necessary in order to obtain new VA examinations of his prostate cancer residuals and diabetes mellitus disabilities that adequately assess the current severity of those conditions.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

In light of the remand above for the Veteran's prostate cancer residuals and diabetes mellitus claims, the Board finds that the TDIU and peripheral neuropathy claims are inextricably intertwined with those remanded claims and those claims are also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Memphis and Covington VA Medical Center, or any other VA medical facility that may have treated the Veteran since April 2014 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his prostate cancer residuals and diabetes mellitus disabilities, as well as his claimed sleep apnea, hemorrhoids, and bilateral upper and lower peripheral neuropathy disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of his residuals of prostate cancer.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After appropriate examination, the examiner should discuss any and all symptomatology associated with the Veteran's residuals of prostate cancer disability.  The examiner should specifically address whether the Veteran has any renal dysfunction, voiding dysfunction, urinary frequency dysfunction, obstructed voiding dysfunction, or a urinary tract infection as a result of his prostate cancer residuals, and evaluate each present dysfunction as appropriate under 38 C.F.R. § 4.115b.

The examiner should additionally address whether the prostate cancer residuals, including any associated voiding or urinary frequency dysfunction, precludes obtaining and maintaining substantially gainful employment consistent with his education and past work experience.  

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of his diabetes mellitus and any associated complications.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder and examination of the Veteran, the VA examiner is asked to describe the symptomatology and complications associated with diabetes mellitus, to include any peripheral neuropathy of his bilateral upper and lower extremities.  

The VA examiner is specifically asked to state whether the Veteran: 

(a) Is restricted in his activities due to his diabetes, and if so whether such restrictions include avoidance of strenuous occupational and recreational activities; 
(b) Uses insulin or not, and if so, how many daily injections are required; 
(c) Has progressive loss of weight or strength due to diabetes; 
(d) Has a restricted diet; and,
(e) Has had any episodes of ketoacidosis or hypoglycemic reactions which necessitated either (1) hospitalization, and if so, how many hospitalizations per year such episodes required; or, (2) regular treatment by a diabetic care provider and if so, the frequency of such treatment that was necessary.

With regard to the Veteran's allegations of peripheral neuropathy of the upper and lower extremities, the VA examiner should perform all necessary neurological examinations.  If any peripheral neuropathy of his upper and/or lower extremities is found, the examiner should so evaluate the severity of that condition.  If the examiner cannot diagnosis any peripheral neuropathy disorder, such should be explicitly noted in the examination report.

If diagnosed, however, the examiner should opine whether such is a complication associated with the Veteran's diabetes and its associated complications.

Then, the examiner is asked to further state and evaluate any other complication of the Veteran's diabetes which is not currently separately evaluated.  

Finally, the examiner should also opine whether the Veteran's diabetes mellitus and associated complications preclude him from obtaining and maintaining substantially gainful employment consistent with his education and past work experience.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  Moreover, the examiner should additionally address the Veteran's lay statements regarding onset and continuity of symptomatology since military service.  The examiner should address any other pertinent evidence in the claims file as appropriate.

5.  Schedule the Veteran for a VA examination in order to determine the etiology of his sleep apnea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should indicate whether any sleep disorder found, including sleep apnea, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include his presumed exposure to herbicides therein.  The examiner is to find as conclusive fact that the Veteran is presumed exposed to herbicides as a result of his service in the Republic of Vietnam.

The examiner should address the Veteran's lay statements regarding onset and continuity of symptomatology since military service.  The examiner should address any other pertinent evidence in the claims file as appropriate.

Next, the examiner should opine whether the Veteran's sleep apnea was more likely, less likely or at least as likely as not caused by the Veteran's service-connected (a) diabetes mellitus, type II; and/or, (b) residuals of prostate cancer.  

Finally, the examiner should opine whether the Veteran's sleep apnea is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service connected (a) diabetes mellitus, type II; and/or, (b) residuals of prostate cancer.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination in order to determine the etiology of his hemorrhoids.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should indicate whether any hemorrhoid disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include his presumed exposure to herbicides therein.  The examiner is to find as conclusive fact that the Veteran is presumed exposed to herbicides as a result of his service in the Republic of Vietnam.

The examiner should address the Veteran's lay statements regarding onset and continuity of symptomatology since military service.  The examiner should address any other pertinent evidence in the claims file as appropriate.

Next, the examiner should opine whether the Veteran's hemorrhoid disorder was more likely, less likely or at least as likely as not caused by the Veteran's service-connected (a) diabetes mellitus, type II; and/or, (b) residuals of prostate cancer.  

Finally, the examiner should opine whether the Veteran's hemorrhoid disorder has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service connected (a) diabetes mellitus, type II; and/or, (b) residuals of prostate cancer.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any hypertensive disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state any hypertensive disorder found.  Then, the examiner must opine as to whether the Veteran's hypertension is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include the Veteran's presumed exposure to herbicides therein.  The examiner is to find as conclusive fact that the Veteran was presumed exposed to herbicides as a result of his service in the Republic of Vietnam.

The examiner should specifically discuss the Veteran's blood pressure readings in his service treatment records.  The examiner should address whether any elevated readings during military service or within one year of service are initial manifestations of his current hypertension.  The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

Next, the examiner should opine whether the Veteran's hypertension was more likely, less likely or at least as likely as not caused by the Veteran's service-connected (a) diabetes mellitus, type II; and/or, (b) residuals of prostate cancer.  

Finally, the examiner should opine whether the Veteran's hypertension is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service connected (a) diabetes mellitus, type II; and/or, (b) residuals of prostate cancer.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  If and only if the examiner of the diabetes mellitus examiner above diagnoses the Veteran with any peripheral neuropathy of the bilateral upper and/or lower extremities, then the claims file should be sent to an appropriate examiner for the following opinion:

(a) Whether the Veteran's peripheral neuropathy more likely, less likely, or at least as likely as not (50 percent or greater probability) began during or is otherwise the result of military service, to include presumed exposure to herbicides therein.  The examiner is to find as conclusive fact that the Veteran is presumed exposed to herbicides as a result of his service in the Republic of Vietnam.

(b) Whether the Veteran's peripheral neuropathy is more likely, less likely, or at least as likely as not caused by his service-connected (a) diabetes mellitus, type II; and/or, (b) residuals of prostate cancer.  

The examiner should specifically address whether the peripheral neuropathy found is a symptoms of either one of those service-connected disabilities.

(c) Whether the Veteran's peripheral neuropathy has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected (a) diabetes mellitus, type II; and/or, (b) residuals of prostate cancer.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for hypertension, psychiatric to include PTSD, obstructive sleep apnea, hemorrhoids, and bilateral upper and lower peripheral neuropathy claims, his increased evaluation claims for residuals of prostate cancer and diabetes mellitus, and his TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


